 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                                     DISTRICT OF NEVADA
10
     BANK OF NEW YORK MELLON,
11                                                         Case No.: 2:16-cv-01720-APG-NJK
            Plaintiff(s),
12                                                                       ORDER
     v.
13
     COPPER SANDS HOMEOWNERS
14   ASSOCIATION, INC., et al.,
15          Defendant(s).
16         Pending before the Court is an interim status report that Defendant Copper Sands HOA did
17 not participate in drafting and did not sign. Docket No. 36. Attorneys for all parties must sign the
18 interim status report. Local Rule 26-3. Accordingly, counsel for Defendant Copper Sands HOA
19 shall immediately contact Plaintiff’s counsel to coordinate a time for all counsel to confer on the
20 contents of the interim status report. An interim status report that fully complies with the local
21 rules shall be filed by March 29, 2019. FAILURE TO COMPLY WITH THIS ORDER MAY
22 RESULT IN THE IMPOSITION OF SANCTIONS.
23         Dated: March 22, 2019
24                                                              ______________________________
                                                                Nancy J. Koppe
25                                                              United States Magistrate Judge
26
27
28

                                                    1
